DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/281,876 filed 3/31/2021.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al., Pat No US 9,727,873 B1 (hereafter Wood).

Regarding Claim 1, Wood discloses a display device [FIG.1 & col.2, lines 54-61: Discloses a client device (element 104);] comprising:
a display [FIG.1 & col.4, lines 40-45: Discloses the client device (element 104) comprises a display (FIG.1 illustrates a display with each of these computer systems: a computer – element 104(1), a mobile phone - element 104(2), a smart phone - element 104 (3), a tablet - element 104 (M)…) for displaying and/or rendering the digital content for consumption by a user.];
a communicator to communicate with a server [FIG.1 & col.2, lines 64-66: Discloses a host (element 102) may include one or more servers (element 110), perhaps arranged in a cluster or as a server farm. The host (element 102) may be a web server or another type of information server; and FIG.1 & col.4, lines 40-45: Discloses the client device (element 104) comprises a receiving application (a communicator - element 138) which may be a browser configured with a media streaming plug-in which ;
a memory storing at least one instruction [FIG.1 & col.4, lines 46-48: Discloses the client device (element 104) is equipped with memory (element 132) to store data and applications (instruction).]; and
a controller [FIG.1 & col.4, lines 40-45: Discloses computer systems (a controller) such as a computer – element 104(1), a mobile phone - element 104(2), a smart phone - element 104 (3), a tablet - element 104 (M)…] comprising at least one processor to execute at least one of the at least one instruction [FIG.1 & col.4, lines 51-54: Discloses the receiving application (instruction - element 138) is executed by a processor (element 130) to render or display digital content.],
wherein the processor is configured to:
receive a first condition corresponding to a certain reproduction quality from the server through the communicator [col.5, lines 50-55: Discloses a user selects threshold settings (display receives user selected thresholds – a first condition) and stored to the event history database (element 116) at the host (element 102 – includes server element 110); and col.7, lines 35-39: Discloses the user-selected settings may include a selected bit rate, a frames/second value, a type of quality (e.g., high definition (HD), standard definition (SD), etc. and so forth (first condition corresponding to a certain reproduction quality). Note, the browser inputting these user selected thresholds is communicating with the server (element 102) thru the communicator (element 138); and col.4, lines 54-56: Discloses the receiving application (element 138) renders the digital content served by the host (element 102 – includes server element 110) on an associated display of the client device (element 104).], obtain reproduction quality information corresponding to the first condition upon reproduction of a first content item, transmit, to the server [col.6, lines 39-40 and lines 56-58: Discloses obtaining quality measurements at reproduction and transmitting this information from the client device (element 104) to the host (element 102 – includes server element 110) for comparison to the thresholds; and col.6, lines 65-67 & col.7, lines 1-3: Discloses quality measurements include bit rate, frames/second, buffer fill data, quality of the digital content, the quality of rendering the digital , first information comprising at least part of the reproduction quality information based on whether the reproduction quality information satisfies the first condition [FIG.2 & col.5, lines 48-56: Discloses comparing measured quality information with thresholds previously selected by users. FIG.2 illustrates whether the reproduction quality information satisfies the first condition at step 210.], and control a user interface screen comprising second information related to the reproduction quality information, to be output [FIG.6 item 616, 618 & FIG.7 item 700 & col.7, lines 20-26 discloses the user may request restitution (second information) based on a reduced quality of the digital media, reduced quality of rendering, and/or reduced quality of transmission of the digital media to the user (second information related to the reproduction quality information). Event history compared with threshold values, which may include or be influenced by user selected settings that establish the transmission of the digital content. The user-selected settings may include a selected bit rate, a frames/second value, a type of quality (e.g., high definition (HD), standard definition (SD), etc.) and so forth. FIG.7 illustrates the second information is outputted to the display of the client device (element 104).]. 

Regarding Claim 2, Wood discloses the display device of claim 1, and Wood further discloses wherein the first information comprises at least one of information about an error occurring in reproducing the first content item [col.9, lines 19-21: Discloses the message (first information) may indicate a problem (an error), such as a quantity of rebuffers (play has stopped multiple times, etc.), reduced quality, pause in a download, etc.).], and information related to a delay occurring in buffering the first content item [col.2, lines 23-27: Discloses the client may experience a buffer overrun where the playback of the content is paused when a buffer fill is exhausted. In such an instance, playback may not resume until the buffer has been at least partially replenished with digital content (buffering); and col.9, lines 19-.

Regarding Claim 3, Wood discloses the display device of claim 1, and Wood further discloses wherein the processor is further configured to 
determine whether the reproduction quality information satisfies the first condition [FIG.2 & col.5, lines 48-56: Discloses comparing measured quality information with thresholds previously selected by users. FIG.2 illustrates whether the reproduction quality information satisfies the first condition at step 210.], and 
transmit the first information or does not transmit the first information based on a determination result [col.6, lines 39-40 and lines 56-58: Discloses obtaining quality measurements at reproduction and transmitting this information from the client device (element 104) to the host (element 102 – includes server element 110) for comparison to the thresholds; and col.4, lines 59-62: Discloses in some embodiments, the receiving application (element 138 – on client device side) may include all or a portion of the monitoring module (element 124) and/or the messaging module (element 128). Thus, the comparison may be accomplished at the client device (element 104) and/or at the host (element 102 – comprising the server).].

Regarding Claim 4, Wood discloses the display device of claim 1, and Wood further discloses wherein the processor is further configured to control the reproduction of the first content item to be resumed [col.2, lines 23-27: Discloses in the event of buffer overrun where the playback of the content is paused when a buffer fill is exhausted, resuming playback when the buffer has been at least partially replenished with digital content.], and control the first information not to be transmitted to the server, if the reproduction quality information satisfies the first condition [Col.2, lines 16-20: Discloses the quality of rendering may be measured or observed by a change in a frame rate of the rendered digital content, if a change (reproduction quality information not satisfying the first condition) then the client communicates this change (first information) to the host (server). Thus, the first information is not . This claim is rejected on the same grounds as claim 1.

Regarding Claim 5, Wood discloses the display device of claim 1, and Wood further discloses wherein the second information comprises information indicating a confirmation request method for confirming the reproduction quality information, and 
the processor is further configured to:
control a user interface screen comprising a refund request method for receiving a refund for a payment made to view the first content item [FIG.7 & col.9, lines 10-21: Discloses a user interface screen comprising a refund request method; and col.2, lines 44-45: Discloses restitution may include a refund of payment.], or comprising notification information regarding whether the first content item is refundable, to be output, if the reproduction quality information does not satisfy the first condition and a user input corresponding to a request for reproduction quality information confirmation is received through the user interface screen [FIG.6 & col.8, lines 38-41: Discloses a messaging module may transmit messaging to the client for the user to indicate possible restitution to the user based on not meeting a threshold (the reproduction quality information does not satisfy the first condition); and col.8, lines 52-53: Discloses the message may inform the user that the user will receive restitution.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, Wood discloses the display device of claim 1, and Wood further discloses wherein the second information comprises information indicating a refund request method for receiving a refund of a payment made to view the first content item [FIG.7 & col.9, lines 10-21: Discloses a user interface screen comprising a refund request method (s612 - transmit messaging to client for possible restitution); and col.2, lines 44-45: Discloses restitution may include a refund of payment.], and 
the processor is further configured to control the refund request to be transmitted to the server [FIG.6 & col.8, lines 63-65: Discloses restitution requested (s616 – if YES), goes to a restitution module (element 126) at server.], if the reproduction quality information does not satisfy the condition [FIG.6 & col.8, lines 63-65: Discloses at s610 whether the metrics (the reproduction quality information) is below a threshold (below indicates does not satisfy).] and a user input corresponding to a refund request is received through the user interface screen [FIG.7: Discloses user interface with “Yes, provide restitution” (element 706).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 7, Wood discloses the display device of claim 1, and Wood further discloses wherein the second information comprises at least one of a confirmation request method for confirming the reproduction quality information [FIG.7: Discloses a confirmation request method, “Yes, provide restitution” or “No thanks, continue receiving content”], refund criteria for receiving a refund of a payment made to view the first content item [col.9, lines 24-26: Discloses the user may be presented with options (refund criteria) for restitution, such as a refund, a promotion, a future discount, an extended license to view the digital content, and so forth.], or a refund request method for receiving the refund of the payment made to view the first content item [col.7, lines 52-55: Discloses when the request limit is not met, then the restitution module (element 126) may fulfill the request and update the user account to reflect the restitution.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, Wood discloses the display device of claim 1, and Wood further discloses wherein the processor is further configured to control a user interface screen comprising information about refund criteria according to the certain reproduction quality of the first content item, to be output before a payment is made to view the first content item, if a user input for viewing the first content item is received [FIG.8 & col.9, lines 38-40: Discloses a process for evaluating a user request prior to user viewing the first content item; and FIG.8 & col.10, lines 14-21: Discloses prior to transmitting content to user, informing the user (element 812) that fulfillment of request (users selections) is likely to trigger a restitution (elements 808 and 810) such as change to transmission settings, etc.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, Wood discloses a server [FIG.1 & col.2, lines 64-66: Discloses a server (element 110).] comprising:
a communicator to communicate with a display device [FIG.1 & col.3, lines 57-60: Discloses a transmission module (a communicator - element 122) that include one or more media renderers that enable rendering of digital content via the client device (element 104), such as by rendering the media using a browser or other playback application of the client; and FIG.1 & col.4, lines 40-45: Discloses the client device (element 104) comprises a display (FIG.1 illustrates a display with each of these computer systems: a computer – element 104(1), a mobile phone - element 104(2), a smart phone - element 104 (3), a tablet - element 104 (M)…) for displaying and/or rendering the digital content for consumption by a user.];
a memory storing at least one instruction [FIG.1 & col.3, lines 40-60: Discloses the host (element 102 – the server) comprises memory (element 120 – a memory) include applications (instruction), modules (instruction), and/or data.]; and
a controller [FIG.1 & col.3, lines 40-41: Discloses a host (a controller - element 102).] comprising at least one processor to execute at least one of the at least one instruction [FIG.1 & col.3, lines 40-42: Discloses a processor (element 118 for processing applications and modules (instruction).],
wherein the processor is configured to:
provide the display device with a first content item through the communicator [FIG.6 & col.8, lines 24-26: Discloses the transmission module (element 122 – the communicator) streams the digital content (a first content item) from the host (element 102) to the client device (element 104) for consumption by the user.], transmit a first condition related to a certain reproduction quality of the first content item [col.5, lines 50-55: Discloses a user selects threshold settings (display receives user selected thresholds – a first condition) and stored to the event history database (element 116) at the host (element 102 – includes server element 110); and col.7, lines 35-39: Discloses the user-selected settings may include a selected bit rate, a frames/second value, a type of quality (e.g., high definition (HD), standard definition (SD), etc. and so forth (first condition corresponding to a certain reproduction quality). Note, the browser inputting these user selected thresholds is communicating with the server (element 102) thru the communicator (element 138); and col.4, lines 54-56: Discloses the receiving application (element , receive first information related to reproduction quality information of the first content item from the display device [col.6, lines 39-40 and lines 56-58: Discloses obtaining quality measurements at reproduction and transmitting this information from the client device (element 104) to the host (element 102 – includes server element 110) for comparison to the thresholds (server receives first information related to reproduction quality information of the first content item); and col.6, lines 65-67 & col.7, lines 1-3: Discloses quality measurements include bit rate, frames/second, buffer fill data, quality of the digital content, the quality of rendering the digital content, and/or the quality of the transmission of the digital content.], and transmit second information related to the reproduction quality information of the first content item to the display device [FIG.6 item 612 & FIG.7 item 700) & col.8, lines 38-41: Discloses the host (element 102) transmit messaging to client for possible restitution (second information) based on a reduced quality of the digital media, reduced quality of rendering, and/or reduced quality of transmission of the digital media to the user (second information related to the reproduction quality information).], and
wherein the first information is received if the reproduction quality information of the first content item obtained when the display device reproduces the first content item, satisfies the transmitted first condition [FIG.6 & col.8, lines 38-41: Discloses comparing at step 610 measured quality information with thresholds previously selected by users satisfies the transmitted first condition. FIG.6 illustrates whether the reproduction quality information satisfies the first condition at step 210; and col.4, lines 59-62: Discloses in some embodiments, the receiving application (element 138 – on client device side) may include all or a portion of the monitoring module (element 124) and/or the messaging module (element 128). Thus, the comparison may be accomplished at the client device (element 104) and/or at the host (element 102 – comprising the server).].

Regarding Claim 10, Wood discloses the server of claim 9, and Wood further discloses wherein the processor is further configured to set, as the first condition, a condition for determining the reproduction quality related to at least one of information about an error occurring in reproducing the first content item, and information related to a delay occurring in buffering the first content item [FIG.8 & col.9, lines 38-52: Discloses a process for evaluating a request for digital media and provide feedback to the users based on the request which includes a selection by the user of quality settings for the digital content, such as a bit rate, frames/second, type of definition (HD, SD, etc.), and so forth); and col.9, lines 60-63: Discloses the transmission module (element 122) may perform an analysis to identify past performance of the network for the user or other users that share the network (e.g., same Internet service provider (ISP), Internet protocol (IP) address, etc.); and col.9, lines19-21: Discloses problems (errors occurring in reproducing) can include a quantity of rebuffers (play has stopped multiple times, etc.), reduced quality, pause in a download (delays), etc.; and col.10, lines 1-15: Discloses a determination using past performances and user history (event history element database 116) is made on whether the user request quality selection is likely to trigger interruptions in the transmission of the digital content and/or a reduction in quality of the digital content; and  If so, then a message is sent to the user to indicate possible changes to the request (e.g., change to transmission settings, etc.) and/or other appropriate messaging. This allowing user to make changes to the quality information selection requested (set the first condition based on past errors and delays).].

Regarding Claim 11, Wood discloses the server of claim 9, and Wood further discloses wherein the processor is further configured to control a user interface for setting or changing the first condition based on the first information, to be output [col.3, lines 5-6: Discloses the host (element 102) is a web server that supports user interaction; and FIG.7 & col.9, lines 19-32: Discloses message may indicate a problem, such as a quantity of rebuffers (play has stopped multiple times, etc.) or other reasons (e.g., reduced quality, pause in a download, etc.). The message 702 may include a first option 706 that, when selected by the user, provides restitution to the user. In some embodiments, the user may be presented with options for restitution, such as a refund, a promotion, a future discount, an extended license to view the digital content, and so forth. Following a selection of the first option, the transmission module (element 122) may either terminate transmission of the digital media, delay transmission until a .

Regarding Claim 12, Wood discloses the server of claim 9, and Wood further discloses wherein the first information comprises at least one of information about an error occurring in reproducing the first content item [col.9, lines 19-21: Discloses the message (first information) may indicate a problem (an error), such as a quantity of rebuffers (play has stopped multiple times, etc.), reduced quality, pause in a download, etc.).], and information related to a delay occurring in buffering the first content item [col.2, lines 23-27: Discloses the client may experience a buffer overrun where the playback of the content is paused when a buffer fill is exhausted. In such an instance, playback may not resume until the buffer has been at least partially replenished with digital content (buffering); and col.9, lines 19-21: Discloses the message may indicate information such as a quantity of rebuffer (play has stopped multiple times, etc. - buffering) or other reasons (e.g., reduced quality, pause in a download, etc.).].

Regarding Claim 13, Wood discloses the server of claim 9, and Wood further discloses wherein the second information comprises at least one of a confirmation request method for confirming the reproduction quality information, refund criteria for receiving a refund of a payment made to view the first content item, or a refund request method for receiving the refund of the payment made to view the first content item [FIG.7 & col.9, lines 24-26: Discloses a refund request method message 702 may present the user with options for restitution, such as a refund, a promotion, a future discount, an extended license to view the digital content, and so forth.].

Regarding Claim 14, Wood discloses the server of claim 9, and Wood further discloses wherein the processor is further configured to control a user interface for setting or changing the second information to be output [col.3, lines 5-6: Discloses the host (element 102) is a web server that supports user interaction; and FIG.7 & col.9, lines 10-26: Discloses user interface (UI) 700 to allow a user to selective restitution during a streaming of digital content. The UI 700 may be rendered by the client device (element 104) for display to the user 108. The UI 700 may include a message 702 that is generated by a .

Regarding Claim 15, Wood discloses the server of claim 9, and Wood further discloses wherein the processor is further configured to control refunding of costs corresponding to viewing of the first content item, to be performed, if the second information is a refund request method, and a user input for a refund request is received from the display device [col.5, lines 62-65: Discloses the restitution may include, without limitation, a refund of payment, an extension of a license to access the content at later time, a promotion, a coupon, and/or a credit to a user account stored in the user accounts database (element 114); and FIG.4: Discloses controlling updating user account step 420.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAGAMINE et al., (US 2016/0366425 A1) – Discloses a encoding setting control unit controls the setting for encoding performed by a encoding unit on the basis of the reproduction quality information that is notified from a terminal [0082]. The encoding setting control unit changes the setting for encoding performed by the encoding unit such that quality exceeding the quality represented by the reproduction quality information notified from the terminal at the other base is not contained [0082]. And the encoding setting control unit then determines whether encoded data of a video image exceeding the maximum resolution detected is being transmitted to a server [para.0088]
Gulas et al., (US 2007/0271590 A1) - Discloses evaluating QoE of a stream of video data. The video data is used to generate a presentation on a workstation, the presentation generated with known defects relating to known causes of presentation quality reduction [0057]. The presentation is then evaluated by a user of the workstation to determine a QoE measure for the presentation. Then, the same presentation is provided (possibly on another workstation) with other causes of defects including at least one of the following: missing data from the data stream, delays in data reception within the data stream, errors in data within the data stream, starvation of resources within the workstation, over usage of the workstation, starvation of resources within the server, over usage of the server, delays in messaging, insufficient resources on the server, and insufficient resources on the workstation [0058].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426